Citation Nr: 1243299	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  01-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2000 rating decision.  The Veteran's foot claim was initially denied by the May 2000 rating decision, and the Veteran appealed the denial to the Board.  Following several remands, the Board denied the claim in April 2005.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), and by a June 2006 Order, the Court remanded the matter for compliance consistent with a joint motion for remand (JMR).

In a February 2007 decision, the Board again denied service connection for a left foot disorder, which the Veteran also appealed.  In a July 2008 Order, the Court again remanded the claim for development consistent with a JMR.
 
Following completion of the requested development, the Board denied the Veteran's claim in a January 2011 decision.  The Veteran once again appealed the decision to the Court; and in a July 2012 memorandum decision, the Court vacated the Board decision, and remanded the claim to the Board with specific instructions to seek clarification of the January 2010 medical examination.

The Veteran and his spouse testified before the undersigned at a February 2005 videoconference hearing.  A transcript has been associated with the file. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

It is noted that the Veteran has filed notices of disagreement with a March 2011 rating decision, seeking a rating in excess of 30 percent for his service connected ischemic heart disease, and with a December 2010 rating decision, which found that new and material evidence had not been received to reopen a claim for service connection for PTSD.  Once a notice of disagreement has been received, VA must issue a statement of the case, but a review of the claims file and virtual file in this case does not show that a statement of the case has in fact been issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As such, a remand is warranted so that a statement of the case may be issued.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Turning to the Veteran's left foot claim, in the July 2012 memorandum decision, the Court specifically stated that it was remanding the Veteran's claim for the Board to seek clarification from the January 2010 medical examiner addressing whether the Veteran's preexisting foot condition was aggravated by service.  

Given the lengthy procedural history of this case, and in an effort to ensure that the examiner is fully apprised of what is requested, the Board will endeavor to explain the applicable legal and factual framework.

In this case, the Veteran's feet were found to be normal at his enlistment physical in 1966.  As such, he was entitled to the presumption of soundness.

To rebut the presumption of soundness, VA must prove that the disability in question both clearly and unmistakably existed prior to service, and that it clearly and unmistakably was not aggravated by the Veteran's military service. 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

It is undisputed that the Veteran's left foot disability existed prior to service.  In 1995, the Veteran explained that when he was 14 or 15 years of age, his foot slipped under a lawn mower, badly cutting three of his toes.  The Veteran has asserted that his toes have been stiff since the accident and did not grow.  He described his feet as deformed.  As such, the evidence of record clearly and unmistakably shows that that the Veteran's foot condition existed prior to service.  

The issue that therefore remains is whether the evidence establishes that the pre-existing foot disability was clearly and unmistakably not aggravated by the Veteran's military service. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is a permanent increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Veteran served on active duty from August 1966 to June 1968.  The memorandum decision noted that during basic training the Veteran twice sought treatment for "sore ankles."  He was reportedly provided ACE bandages and instructed for seven days not to run, march, or stand for prolonged periods.  The Veteran's service treatment records are otherwise silent for complaints or treatment related to his ankles and feet.  Additionally, at separation the Veteran denied any "foot trouble" and his feet were evaluated as "normal."

Following separation from service, there is no evidence of record for a number of years addressing the Veteran's foot.  In January 1994, the Veteran  filed a claim for disability compensation for "aggravation to left foot toes that w[ere] cut prior to service."  In April 1995, he testified that he had experienced trouble with his left foot during basic training, explaining that he had experienced problems running and related it to the lawnmower accident that occurred when he was 14 or 15 years old.  At a hearing before the Board in February 2005, the Veteran also testified that he sought treatment on one occasion in basic training and was given a profile for several days, but was not thereafter given any profiles while stationed in Germany and Vietnam.  The Veteran indicated that following service, he took pain medications such as Aleve, until he eventually received treatment in the 1990s.  The Veteran believes that his foot was worse following service than it was at entry, and he has asserted on several occasions that the combat boots hurt his left foot, but not his right.

A June 1994 neurological examination noted that the Veteran had some localized problems in the left foot, which had not changed.  In association with this the Veteran reported experiencing occasional discomfort in the left foot and having a small area where he did not feel things normally.  The examiner stated that the Veteran's sensory examination revealed no deficits proximally or distally with the exception of a little area mainly on the sole of the left foot, which the examiner suggested dated back to the Veteran's childhood problem.

In July 2002, the Veteran presented to the VA podiatry clinic with "a rigid deformity of the second, third, and fourth digits as a result of a severe laceration."  The examining podiatrist noted that the "[p]atient was told because of [A]rmy-issued boots in training[,] area has worsen[ed] to the point that the only option is probably surgical fusion of the toes."  The podiatrist assessed "[c]ontracted foot, neuroma secondary to trauma" and opined that the Veteran "should be service-connected for injury because of training during active duty stage would have resulted [sic] a severe aggravation of this condition."  However, the podiatrist did not address the normal finding at separation or the multiple decades following service without any foot treatment.

Several VA examinations have also been obtained in this case.  In January 2003, a examiner, following review of the claims file, x-rays of the left foot, and a physical examination, rendered the impression of status post severe laceration, plantar aspect of the left forefoot and toes, status post traumatic arthritis, interphalangeal joints of the second and fourth toes, status post fusion of the interphalangeal joints of third toe, and neuroma, scar of left forefoot.  The examiner found that while the Veteran had an extensive laceration of the left forefoot, it left him with no deformities which would interfere with wearing of normal shoes.  The examiner added that the injury definitely occurred prior to his entrance into military service, and opined that while military service may at times have caused some temporary aggravation of his symptoms, it did not cause any long-term problems.  The examiner concluded that it was more likely than not that the injury sustained at the age of 14, prior to the Veteran's entry into the service, was the cause of his current left foot condition with low long-term aggravation resulting from his military duty.  However, the applicable legal standard is not whether it is "at least as likely as not" that the Veteran's foot was not aggravated by his service, but rather is whether it is "clear and unmistakable" (obvious and manifest) that the Veteran's foot was not aggravated by his service. 

In May 2003, the Veteran submitted another opinion by a private physician, who noted the Veteran's allegations of significant left foot pain and swelling as a result of wearing military boots in service.  On examination, the physician noted that the Veteran had significant pain with palpation, limited range of motion, diminished sensation, a positive Tinel sign, lateral plantar nerve lesion, secondary to nerve entrapment of the left foot, and post-traumatic arthritis in the joint.  The physician concluded that the Veteran's left foot condition was related to service, especially with the military service requirements and conditions at the time, which caused aggravation of the pain and has made the pain into a chronic situation.  He added that the current foot injury was military related and secondary to combat boot wear, especially with running in the 1960s Vietnam era.

The Board noted that the examiner had suggested that the aggravation in service was temporary, and noted that the opinions cited above had not addressed either the finding of normal feet at separation or the lack of any foot treatment for more than 20 years after service.

In October 2004, a VA examiner acknowledged there was intermittent aggravation of the Veteran's left foot disorder during service, but concluded that there was no permanent damage, other than that, that would occur as a result of the natural process of the disease.  With regard to post-service events or diseases, including aging, that may have contributed to worsening of the left foot disorder, the examiner found no evidence of any specific event or disease, and suggested that the natural process of ageing over the 30 years following service had contributed to the
increasing symptoms of pain within the left foot.  The examiner reviewed the opinions discussed above, noting that several had concluded that the shoes the Veteran had worn in service had permanently aggravated his condition to the
extent that he now had more pain secondary to a neuroma than he would have had if he had not had to wear the military shoes; however, the examiner found that there was no objective evidence in the service record of any permanent damage occurring while the Veteran was on active duty, and explained that the development of a neuroma, 30 years post exposure to service, intermittent aggravation would not be consistent with the natural process of the disease.  The examiner opined that it was far more likely than not that the natural process of ageing had lead to the development of the neuroma, which he found was the primary source of the Veteran's present day left foot symptomatology.

In January 2010, another VA examination was provided.  The examiner noted the Veteran's assertions that (1) during high school he was unable to run or participate
in sports as a result of pain associated with running, (2) he sought medical attention during basic training, (3) after discharge "his foot did about like it did [sic] before he went in the military," and (4) he continued to have chronic pain, which varied in severity.  The examiner's impression was status post remote trauma of left foot with traumatic arthritis and fusion of the proximal interphalangeal joints of the second, third, and fourth toes, and neuroma of left foot.  Regarding preexistence, the examiner opined that "the claimed foot disorder clearly and unmistakably preexisted his active service."  The examiner stated that he was unable to document that the Veteran's left foot disorder was permanently aggravated or worsened during his period in the military.  The examiner concurred with the 2003 examiner's opinion that there was probably intermittent aggravation of his left foot, but no permanent damage.  The examiner acknowledged that for VA purposes, temporary or intermittent flare ups of a preexisting injury or disease were not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to the symptoms, worsened.  The examiner stated that he was unable to document that the Veteran had a permanent worsening of his left foot condition based upon a review of the record.  Finally, with regard to whether the left foot condition was clearly and unmistakably related to any postservice event or disease, including aging, the examiner stated that the Veteran's left foot disorder was not related to any post-service event or disease, but again was related to the original injury which he sustained as a teenager and the examiner again noted that he could find no evidence that the Veteran's left foot condition was permanently worsened by any incident or occurrence in the military.

While good faith efforts appear to have been made by the physicians who have provided the aforementioned opinions, the Court has explained, and the Board agrees, that the wording of the opinions precludes a determination from being made at this time in accordance with the law.

As noted, the issue in this case is whether VA has established by clear and unmistakable evidence that the Veteran's preexisting foot condition did not undergo an increase in severity during service or that any increase was due to the natural progress of the disease.

The Veteran argues that he has experienced foot pain since the military and notes
that two podiatrists have stated that he should be service connected for his foot problem.  However, the Board has explained previously why these opinions were
of minimal probative value as, for example, no rationale had been provided and the opinions failed to address the absence of any treatment for many years.  The Court found that such a determination was not clear and erroneous.

However, with regard to the January 2010 examiner's opinion, the Court concluded that there was sufficient ambiguity that clarification should be sought.  Specifically, the Court found that the examiner's expression that he could not document that the Veteran's left foot disorder was permanently aggravated or worsened suggested that the examiner was relying on the absence of objective evidence of aggravation, which came close to impermissibly shifting the burden to the Veteran to show an increase in disability during service.  The Court has essentially directed the Board to seek clarification, and the Board will comport with this request.

In an October 2012 memorandum, the Veteran's representative requested that VA obtain the Veteran's medical records from Jackson, as well as records from Jackson Brace and Limb.  Since VA is on notice of potentially relevant evidence, attempts must be made to obtain it. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Jackson for treatment from 2010 to the present. 

2.  Ask the Veteran to complete a release authorizing VA to request his medical records from Jackson Brace and Limb.  If the records are not obtained, notify him of that fact and give him an opportunity to obtain them. 

3.  After obtaining the above VA and private medical records to the extent available, return the Veteran's claims file to the examiner who conducted the VA examination in January 2010, or if he is unavailable to another examiner.  If it is determined that an examination is necessary, one should be scheduled.  

Following a review of the claims file, including this remand, the examiner should answer the following question.  A complete rationale should be provided for any opinion expressed.

Does the evidence of record clearly and unmistakably (obviously and manifestly) show that the Veteran's left foot disability, which existed prior to service, was not permanently aggravated by his military service?

"Aggravated" means that a disability, which existed prior to service, was both permanently worsened by the Veteran's military service and that such worsening was beyond the natural progression of the condition. 

The examiner should specifically discuss the Veteran's assertions that he received treatment for his foot in service, and that he had experienced foot pain since service.  The examiner should address the medical opinions of record which were described above.

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

5.  Provide the Veteran a statement of the case on the issues of whether an increased rating is justified for the Veteran's ischemic heart disease, and whether new and material evidence has been received to reopen the previously denied claim of service connection for PTSD.  The Veteran, and his representative, should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

